Fourth Court of Appeals
                                  San Antonio, Texas
                                         January 9, 2019

                                      No. 04-18-00857-CV

                               INTEREST OF B.V., A CHILD,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-00239
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
       Appellant father is appealing a final order terminating his parental rights signed on
November 20, 2018. Appellant has filed an affidavit of indigence and a request for appointment
of an attorney to represent him on appeal. In a termination suit filed by a governmental entity
such as the Texas Department of Family and Protective Services, an indigent parent who
responds in opposition to the termination has the statutory right to appointment of an attorney ad
litem. TEX. FAM. CODE ANN. § 107.013(a). This right to appointed counsel also extends to an
appeal. In re K.S.M., 61 S.W.3d 632, 633 (Tex. App.—Tyler 2001, no pet.). However, there is
no corresponding right to appointed counsel in a private termination suit such as this case in
which an adoption agency sought termination of parental rights. In re J.C., 250 S.W.3d 486, 489
(Tex. App.—Fort Worth 2008, pet. denied); In re C.J., No. 04-14-00663-CV, 2015 WL
1089660, at *2 (Tex. App.—San Antonio Mar. 11, 2015, no pet.). Accordingly, appellant’s
motion for appointment of counsel is DENIED.

         Appellee has filed an “Advisory to the Court Regarding Lack of Notice of Appellant’s
Filings” requesting that we strike appellant’s pro se filings because he failed to serve a copy on
all parties to the proceeding and failed to include a certificate of service on the documents. See
TEX. R. APP. P. 9.5(a), (d), (e). We DENY appellee’s motion to strike appellant’s filings to date,
but ORDER appellant to comply with Rule 9.5’s service requirements on any documents he files
after the date of this order.

       Appellant’s brief is due to be filed in this court on January 16, 2019.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court